                                                                                                      '"""-{";~""1-"'ti .. ' Y ~


                                                          r.:::====================,i
      Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 1 of 6
                                                            us12c snNY
                                                                                                                     ~ t. '(
                                                                                                                     ~;
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           DOC#:
                                                           D:\TE F-1L_E_D_:.3~/-r-:/~:-:-12g--r··
                                                                                             -'2-~~
                                         X          t~)
                                                     J"
UNITED STATES OF AMERICA                         NOLLE PROSEQUI,

               -v. -                             03 Cr. 1197 (SHS)

UZAIR PARACHA,

          Defendant.

                         -   -   -   -   X



          1.      The filing of this nolle prosequi will dispose of

this case with respect to UZAIR PARACHA, the defendant.

          2.      On March 31, 2003, UZAIR PARACHA, the defendant,

was arrested on a material witness warrant pursuant to Title 18,

United States Code, Section 3144.

          3.      On August 8, 2003, UZAIR PARACHA, the defendant,

was charged with conspiring to provide material support to al

Qaeda, in violation of Title 18, United States Code, Section

2339B, in Complaint 03 Mag. 1580, which was filed in the United

States District Court for the Southern District of New York.

          4.      On October 8, 2003, a grand jury of the United

States District Court for the Southern District of New York

returned a five-count indictment, 03 Cr. 1197 (SHS)                    (the

"Indictment"), charging UZAIR PARACHA, the defendant, with one

count of conspiracy to provide material support and resources to


                                             1
      Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 2 of 6




al Qaeda, in"violation of Title 18, United States Code, Section

2339B; one count of providing and attempting to provide material

support and resources to al Qaeda, in violation of Title 18,

United States Code, Sections 2339B and 2; one count of

conspiracy to make and receive a contribution of funds, goods,

or services to and for the benefit of al Qaeda, in violation of

Title 50, United States Code, Section 1705(b) and Title 31, Code

of Federal Regulations, Sections 595.204 and 595.205; one count

of making and receiving a contribution of funds, goods, or

services to and for the benefit of al Qaeda, and attempting so

to do, in violation of Title 50, United States Code, Section

1705(b), Title 31, Code of Federal Regulations, Sections 595.204

and 595.205, and Title 18, United States Code, Section 2; and

one count of identification document fraud,      in violation of

Title 18, United States Code, Sections 1028(a) {7) and

1028 (b) {4).

            5.   On November 23, 2005, a jury convicted UZAIR

PARACHA, the defendant, on all counts in the Indictment

following a trial that lasted approximately two weeks. The

Government established at trial, through evidence that included

PARACHA's voluntary admissions to law enforcement agents, that

PARACHA knowingly took steps to facilitate the unlawful entrance



                                   2
     Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 3 of 6




into the United States of an individual who PARACHA knew was an

al Qaeda operative.

             6.    On July 20, 2006, the Court sentenced UZAIR

PARACHA, the defendant, principally to a term of 360 months'

imprisonment.

             7.    On June 19, 2008, the United States Court of

Appeals for the Second Circuit affirmed the conviction of UZAIR

PARACHA, the defendant.

             8.    On November 21, 2008, UZAIR PARACHA, the

defendant, moved for a new trial, pursuant to Federal Rule of

Criminal Procedure 33, on the grounds of newly discovered

evidence relating principally to post-trial statements by others

during the course of proceedings related to Combatant Status

Review Tribunals and interviews at the detention facility in

Guantanamo Bay, Cuba.

             9.    On July 3, 2018, the Court issued an opinion

granting the motion for a new trial filed by UZAIR PARACHA, the

defendant, and vacating PARACHA's convictions (the "July 3, 2018

Opinion").

             10.   on August 24, 2018, the Government timely filed a

notice of appeal relating to the July 3, 2018 Opinion.

             11.   On November 14, 2018, UZAIR PARACHA, the



                                    3
     Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 4 of 6




defendant, filed a motion for bail pending trial. On November

20, 2018, the Court denied the motion, finding that, given the

"serious .         nature and circumstances of the offense charged,"

there were "no conditions or combination of conditions that

[would] reasonably assure the          . safety of the community."

Tr. Nov. 20, 2018 Conf., Dkt. No. 140, at 5.

             12.   On December 21, 2018, the Government stipulated

to a voluntary dismissal of its appeal of the July 3, 2018

Opinion. The Court of Appeals issued the mandate related to the

voluntary dismissal on December 27, 2018.

             13.   On January 30, 2019, the Court set a retrial date

of August 5, 2019.

             14.   On or about May 2, 2019, the Government informed

the Court by letter that it had recently become aware of an

extraordinarily large volume of classified documents that

implicate important national-security equities held by members

of the intelligence community and the United States military, at

least some of which were likely to be subject to the

Government's discovery obligations and litigation under the

Classified Information Procedures Act ( "CIPA(') . Many of the

classified documents at issue were generated during the period

between PARACHA's 2005 conviction and the July 3, 2018 Opinion.



                                   4
     Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 5 of 6




In its May 2, 2019 letter, the Government sought an adjournment

until August 2020 to allow it to complete CIPA litigation and

protect national-security equities belonging to members of the

intelligence community and the United States military.

          15.   During a pretrial conference on June 20, 2019,

the Court adjourned the retrial of UZAIR PARACHA, the defendant,,

to March 23, 2020. The Court has since indicated that it will

not further adjourn the trial.

          16.   Because 'uzAIR PARACHA, the defendant, has served

approximately sixteen years of his sentencei because the

schedule in this matter precludes the Government from taking

necessary steps to protect national-security equities without

diverting substantial resources from other important national-

security and law-enforcement functionsi and because PARACHA has

agreed to renounce his status as a lawful permanent resident in

the United States and has consented to voluntary and immediate

repatriation from the United States to Pakistan, the Government

believes that dismissing the Indictment under the circumstances

presented is the best available option to protect the public and

preserve national-security equities.

          17.   We therefore recommend that an order of nolle

prosequi be filed as to UZAIR PARACHA, the defendant, in the



                                   5
     Case 1:03-cr-01197-SHS Document 179 Filed 03/16/20 Page 6 of 6




above-captioned matter.




                          Andrbw)'.)ember
                          Elizl;-35eth A. Hanft
                          Kyle A. Wirshba
                          Assistant United States Attorneys
                          Lawrence Schneider
                          Trial Attorney, Counterterrorism Section

Dated:    New York, New York
          March · \ "3,, 2 o2 o


          Upon the foregoing recommendation, I hereby direct,

with leave of the Court, that an order of nolle prosequi be

filed as to defendant UZAIR PARACHA with respect to Indictment

03 Cr. 1197 (SHS).



                                  5!ftu~
                                  United States Attorney
                                  Southern District of New York


Dated:    New York, New York
          March  U, 2020



SO ORDERED:
                                  H         SIDNEY H. STEIN
                                           ates District Judge
                                  Southern District of New York.


Dated:    New York, New York
          March j!f_, 2020


                                      6
